        Case 2:17-cv-02916-JAD-PAL Document 32 Filed 03/12/19 Page 1 of 2



 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 3   Las Vegas, NV 89101
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Pamela Dittmar
 6
                                 UNITED STATES DISTRICT COURT
 7
 8                                      DISTRICT OF NEVADA

 9                                                 *****

10   PAMELA DITTMAR,                                    Case No. 2:17-cv-02916-JAD-PAL

11                 Plaintiff,                           STIPULATION FOR BRIEFING
                                                        SCHEDULE ON DEPOSITIONS OF
12          v.                                          MAYOR JOHN LEE AND RYANN
                                                        JUDEN
13   CITY OF NORTH LAS VEGAS, a municipal
     corporation,
14
                   Defendant.
15
16          Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, and counsel for Defendant,
17   R. Todd Creer and Kaitlin H. Paxton of the law firm of Kamer Zucker Abbott, respectfully submit
18   the following stipulation for briefing schedule on the depositions of Mayor John Lee and Ryann
19   Juden. The parties make this joint request to brief the taking of the depositions of Mayor John Lee
20   and Ryann Juden. On February 28, 2019, after deposing the former North Las Vegas City Manager,
21   Dr. Qiong Liu the afternoon of February 26, 2019, counsel for Plaintiff noticed up the deposition of
22   the North Las Vegas City Manager Ryann Juden for March 14, 2019 at 9:30am and noticed up the
23   deposition of the North Las Vegas Mayor John Lee for March 15, 2019 at 9:30am.
24          The parties met and conferred on multiple occasions on the depositions when counsel for
25   Plaintiff was requesting available dates to set the depositions and after the depositions were set.
26   During their meet and confer discussion, the parties discussed their positions as to why the
27   depositions would or would not be appropriate. While the parties discussed these issues in good
28   faith, they were not able to resolve their differences and now seek the assistance of the Court.

                                                    –1–
                                    STIPULATION TO EXTEND DEADLINES
        Case 2:17-cv-02916-JAD-PAL Document 32 Filed 03/12/19 Page 2 of 2



1    Defendant City of North Las Vegas intended on filing a Motion for Protective Order to prevent both

2    depositions from going forward and Plaintiff intended on filing a Motion to Compel the Depositions.

3           To avoid the filing of dueling motions on the same issue, counsel for Plaintiff then proposed

4    that the parties agree to file simultaneous opening and responding briefs with no replies and leave it

5    up to the Court whether or not to set a hearing on the opening briefs and allow any reply to be heard

6    orally at any hearing, if set. The parties have agreed that these depositions will not go forward until

7    the Court rules on the opening briefs.

8            IT IS HEREBY STIPULATED AND AGREED between the parties that the following

9    expedited briefing schedule be entered:

10          (1) Within three (3) business days of the entry of this Stipulation and Order, the parties shall

11              simultaneously file opening briefs on the issue of taking the depositions of the North Las

12              Vegas City Manager Ryann Juden and North Las Vegas Mayor John Lee.

13          (2) Seven (7) calendar days after the filing of the opening briefs, the parties shall

14              simultaneously file responding briefs addressing the arguments raised in the opposing

15              parties’ opening brief.

16          (3) No replies shall be filed and the issue will stand fully briefed once the responding briefs

17              are filed with the Court.

18          DATED this 12th day of March, 2019.

19             MELANIE HILL LAW PLLC                              KAMER ZUCKER ABBOTT
20   By:      /s/ Melanie A. Hill                         By:    /s/ R. Todd Creer
              Melanie A. Hill, Esq.                              R. Todd Creer, Esq.
21            NV Bar No. 8796                                    NV Bar No. 10016
              520 S. 7th Street, Suite A                         3000 West Charleston Blvd., Suite 3
22            Las Vegas, Nevada 89101                            Las Vegas, Nevada 89102
              Telephone: (702) 362-8500                          Telephone: (702) 259-8640
23
              Facsimile: (702) 362-8505                          Facsimile: (702) 259-8646
24            Melanie@MelanieHillLaw.com                         tcreer@kzalaw.com
              Attorneys for Plaintiff Pamela Dittmar             Attorneys for Defendant City of NLV
25
26          IT IS SO ORDERED.

27          Dated this 14th day of March, 2019.
                                                          ____________________________________
28                                                        PEGGY A. LEEN
                                                          UNITED STATES MAGISTRATE JUDGE

                                                     –2–
                                     STIPULATION TO EXTEND DEADLINES
